In re Allen, Todd K., applying for writ of certiorari, writ of review, to the Court of Appeal, First Circuit, No. 83-KA-1167; Parish of Iberville, 18th Judicial District Court, Div. “C”, No. 4111-82.
Prior report: 450 So.2d 1378.
Granted in part and denied in part. The Court of Appeal opinion is reversed insofar as it vacated defendant’s sentence and remanded the case to the trial court for re-sentencing. The sentence originally imposed by the trial court is reinstated. State v. Jackson, 452 So.2d 682, (La.1984). Otherwise, the writ is denied.